Citation Nr: 0702069	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-06 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
claimed as a rash on arms, neck, chest, and lower back.

2. Entitlement to service connection for acid reflux disease.

3. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.


FINDINGS OF FACT

1. The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2. A skin disorder, claimed as a rash on arms, neck, chest, 
and lower back, did not manifest in service or for many years 
following discharge from service; any current skin disorder 
is not related to military service.

3. Acid reflux disease did not manifest in service or for 
many years following discharge from service; any current acid 
reflux disease is not related to military service.

4. Hypertension did not manifest in service or for many years 
following discharge from service; any current hypertension is 
not related to military service.


CONCLUSIONS OF LAW

1. A skin disorder, claimed as a rash on arms, neck, chest, 
and lower back, was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
due to any herbicide (Agent Orange) exposure therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Acid reflux disease was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be due to any herbicide (Agent Orange) exposure therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3. Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in or been aggravated by such service or be due to 
any herbicide (Agent Orange) exposure therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A letter sent to the veteran in 
January 2004 informed him of the information and evidence 
necessary to establish service connection for his claimed 
disabilities.  This letter also advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the January 2004 letter essentially notified, and a 
September 2005 letter expressly notified, the veteran of the 
need to submit any pertinent evidence in his possession.  

The Board observes that the January 2004 letter was sent to 
the veteran prior to the August 2004 RO rating decision.  
VCAA notice was thus timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against these claims.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claims.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims folder, as well as all VA 
treatment records identified by the veteran as relevant to 
his claim.  Private treatment records from Dr. Rajah and the 
OSU Family Clinic are also of record.  There is no indication 
of any available outstanding records, identified by the 
veteran, which have not been obtained.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide the veteran's claim.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  VA has a duty to provide a VA 
examination when the record lacks sufficient competent 
medical evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.  In the present case, there 
is evidence that the veteran currently has all three of his 
claimed disabilities.  There is also evidence that he was in-
country during the Vietnam Conflict, thus Agent Orange 
exposure is presumed.  However, there is no competent 
evidence, other than the veteran's own statements, that 
indicates a possible link between the veteran's current 
disabilities and his service, to include Agent Orange 
exposure.  Rather, the weight of the evidence, as will be 
discussed in greater detail below, suggests that no link 
exists between the veteran's claimed disabilities and 
service, even considering exposure to Agent Orange.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran claims that he is entitled to service connection 
for a skin disorder, claimed as a rash on arms, neck, chest, 
and lower back, acid reflux disease, and hypertension as a 
result of exposure to Agent Orange during his service in 
Vietnam.  Having carefully considered the veteran's claims in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
these claims and the appeal as to these issues will be 
denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  A veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2002.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service personnel records indicate that he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  His personnel records also indicate that he 
served in Vietnam from June 1966 to May 1967.  Thus, the 
Board finds that the veteran was in-country, and therefore, 
he is presumed to have been exposed to Agent Orange.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board observes that none of the disabilities claimed by 
the veteran are considered presumptive conditions under 
38 C.F.R. § 3.309(e).  Thus, the veteran is not entitled to 
presumptive service connection under such regulation.  
However, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  As such, the 
Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine 
whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for any 
complaints or findings of hypertension or acid reflux 
disease.  A May 1967 service medical record indicates that 
the veteran complained of a rash on his dorsum right hand.  
The physician indicated that it was possibly due to a 
sensitivity to sulfadiazine, which the veteran was taking for 
treatment of a penile lesion.  The medication was 
discontinued, and there is no further mention of the rash or 
any additional rashes or skin disease on the veteran's arms, 
neck, chest, or lower back.  The veteran's May 1967 service 
separation examination report indicates normal clinical 
findings and the veteran is not noted to have any diseases or 
defects, including a skin disease, acid reflux disease, or 
hypertension.

Following service separation, the first medical evidence of 
record of problems related to acid reflux disease and 
hypertension is in September 2003.  A September 2003 initial 
clinical evaluation report indicates that the veteran has a 
history of both disorders and diagnoses of hypertension and 
gastroesophageal reflux disease (GERD) are provided.  No 
mention is made of how long the veteran has had either 
disorder, but a December 2004 VA treatment record notes that 
the veteran has had heartburn for at least five years.

The first medical evidence of record of skin problems is in 
December 2004.  A December 2004 VA treatment record indicates 
that the veteran complained of a rash on his arms, neck, and 
chest.  The record notes that the veteran indicated that he 
had been treated with steroid cream by another physician 
without relief.  A January 2005 VA dermatology consult 
medical record notes that the veteran has a rash on his arms, 
neck, and tailbone which he reports having for several years.  
Following an examination, the diagnosis provided is eczema 
with post-inflammatory hyperpigmentation.

The Board notes that none of the veteran's medical records 
contain a definitive etiological opinion linking any of the 
veteran's claimed disabilities to any incident of military 
service or to Agent Orange exposure.  Rather, the evidence 
discussed above suggests that the veteran developed these 
disorders over thirty years after service separation.  The 
Board finds that this lack of supporting nexus evidence 
weighs against the veteran's claims of service connection. 

In addition to a lack of etiological evidence, the Board 
finds that the more than thirty year lapse in time between 
the veteran's active service and the first diagnoses of a 
skin disorder, GERD, and hypertension weigh against his 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Finally, the Board acknowledges the veteran's own statements 
that his skin disorder, acid reflux disease, and hypertension 
are caused by Agent Orange exposure.  However, such 
statements are insufficient upon which to establish a 
relationship between his period of service and current 
complaints.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  

The evidence of record, as discussed above, demonstrates that 
the veteran did not experience symptoms associated with a 
skin disorder, acid reflux disease, or hypertension more than 
thirty years after his discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of service connection for a skin 
disorder, claimed as a rash on arms, neck, chest, and lower 
back, acid reflux disease, and hypertension.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin disorder, 
claimed as a rash on arms, neck, chest, and lower back, is 
denied.

Entitlement to service connection for acid reflux disease is 
denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


